Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
In this proceeding, petitioner challenges the determination finding him guilty of possessing and distributing drugs primarily on the ground that the Hearing Officer failed to make his own assessment of the confidential informants’ credibility. However, the Hearing Officer personally interviewed one of the informants and the record establishes that this informant’s testimony was sufficiently detailed to allow the Hear*1040ing Officer to assess his credibility and to form a basis for the finding of guilt (see, Matter of McClean v LeFevre, 142 AD2d 911; Matter of Harris v Coughlin, 116 AD2d 896, lv denied 67 NY2d 610, 1047). Furthermore, while the misbehavior report did not set forth the precise time and date of petitioner’s drug transactions, it was more than adequate to inform petitioner of the specific charge against him to enable him to prepare a defense (see, Matter of Vogelsang v Coombe, 105 AD2d 913, affd 66 NY2d 835). As we have previously noted, greater detail may not always be possible if it is necessary to keep the information confidential to protect security interests (see, Matter of Bryant v Mann, 160 AD2d 1086, lv denied 76 NY2d 706). Here, any more detail could have disclosed the identity of the informant. Petitioner’s remaining contentions have been considered and found to be lacking in merit.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.